UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported): October10, 2011 TEXADA VENTURES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-51563 98-0374224 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 421 9th Street Manhattan Beach, California 90266 (Addresses of principal executive offices, including zip code) (604) 562-6915 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On October 10, 2011 the Registrant issued a news release entitled “Texada Ventures Inc. Announces Signing of Definitive Earn In Agreement.” A copy of the news release is attached as Exhibit 99.1 and is incorporated by reference into this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description News Release dated October 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXADA VENTURES INC. By: /s/ David Brow David Brow Chief Executive Officer Date: October10, 2011 EXHIBIT INDEX Exhibit Number Description News Release dated October 10, 2011.
